Citation Nr: 1512782	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to service connection for a sleep disorder (claimed as sleep walking), to include as secondary to a service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1974 to August 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  These matters were previously remanded by the Board in May 2013 and October 2014.

The Veteran had requested a Board hearing, but in a July 2013 statement, this hearing request was withdrawn.

Subsequent to the last Supplemental Statement of the Case issued in January 2015, additional evidence was received, along with a waiver of regional office consideration.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to service connection for a sleep disorder (claimed as sleep walking), to include as secondary to a service-connected anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability when considering his education, special training, and employment history.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist with respect to the Veteran's TDIU claim need not be addressed.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2014).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's only service-connected disability is, as listed on the October 2014 Decision Review Officer Decision codesheet, anxiety disorder, not otherwise specified, with panic disorder with agoraphobia [herein anxiety disorder].  A 70 percent disability rating is assigned from April 2008.  As the Veteran has a single service-connected disability rated at 60 percent or more (anxiety disorder rated at 70 percent), the threshold requirements for a TDIU are met.  38 C.F.R. §§ 3.340, 4.16(a) (2014).

With the threshold requirements satisfied, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected anxiety disorder.
On a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in September 2009, the Veteran noted that he last worked full time in February 2002 in sales at a car dealership.  The Veteran noted his education included a B.A. in American Studies and training as a respiratory specialist.  A VA Form 21-8940 received in October 2009 noted that the Veteran last worked full time in April 2003 in sales at a car dealership.  The Veteran noted his education included a degree in American Studies and an associate of science degree for respiratory therapy.

The Veteran is in receipt of Social Security Administration (SSA) disability benefits, which found that the Veteran became disabled in April 2002.  It is not clear from the SSA documents of record what specific disabilities SSA found to be disabling, but some of the documents do relate to mental health, which suggests that the Veteran's service-connected anxiety disorder may have been considered in SSA's determination.      

The Veteran was afforded a VA examination in February 2009.  The VA examination report noted that the Veteran stated he last worked full time 5 years ago selling cars and that he quit this job because of an altercation with the owner.  The VA examination report noted various diagnoses, to include anxiety disorder, and noted a Global Assessment of Functioning (GAF) score of 50.  GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 1994)).  GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social or occupational functioning.  The examination report stated that the Veteran's mental health disabilities were "moderately interfering in the [V]eteran's occupational and interpersonal functioning."  

The Veteran was afforded a VA examination in May 2011.  The VA examination report noted that the Veteran reported "working 20 to 40 hours a week writing grants" since August 2006, but that the Veteran "was unable to clarify the somewhat ambiguous description of his work of grant writing."  The examination report noted various diagnoses, to include anxiety disorder, and noted a GAF score of 55.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social or occupational functioning.  The examination report stated that "[t]he [V]eteran's psychiatric symptoms related specifically to his service-connected disability of panic disorder has no to minimal negative impact on his ability to obtain and maintain physical or sedentary employment," but that "his thought processes and communication skills are expected to cause significant to major interference with his social functioning."

The Veteran was afforded a VA examination in December 2014.  The VA examination report noted that he Veteran has remained unemployed since the May 2011 VA examination and that he last worked 7 years ago as a car salesman and that he "resigned 'under pressure' from his employer because of poor work performance."  The examination report noted a diagnosis unspecified anxiety disorder, which resulted in occupational and social impairment with reduced reliability and productivity.  Symptoms were noted of depressed mood, anxiety, chronic sleep impairment and disturbances of motivation and mood.  The examination report stated that

[t]he Veteran's overall mental health functioning falls in the range of moderate to severe symptomatology as was indicated in the Veteran's previous C&P Exam Report.  As was also the case in the previous C&P Exam Report, the Veteran's anxiety symptoms, including those related to problems with sleep, more likely than not result in a moderate impairment of occupational functioning and thus it is less likely than not that they would prevent the securing and maintaining of substantially gainful employment.

Also of record is a July 2013 Individual Unemployability Assessment [assessment] from C.B., whom the Veteran's representative referenced as a Vocational Expert.  The assessment noted that C.B. "reviewed the [V]eteran's entire 1502-page C-file, and [he] directly assessed his vocational employability via teleconference."  The assessment referenced that the Veteran's "most recent, successful full time work" was in 2002 as a car salesperson.  The assessment referenced symptoms from the December 2009 VA examination report of depressed mood, anhedonia, panic attacks and social isolation and that "these symptoms in and of themselves have rendered the [V]eteran unable to sustain or maintain competitive work, because they preclude his ability to cope effectively with other workers and with day-to day decision making and changes that are an integral part of the competitive work world."  The assessment concluded that the Veteran's service-connected anxiety disorder "at least as likely as not alone prevented him from securing and following his own or any other substantially gainful occupation" and that the Veteran "cannot work at any occupation - either unskilled work or work based on his educational attainment and transferable skill attainment - due solely to his service connected anxiety disorder."  C.B. stated that this opinion was "based [on] my direct vocational interview with the [V]eteran, on my study and review of his entire 1502-page C-File and on my professional knowledge and background as a vocational specialist for over thirty years."

A January 2015 Individual Unemployability Assessment Update [updated assessment] from C.B. is also of record.  The updated assessment noted review of additional VA treatment records dating from August 2011 to July 2014, as well as the December 2014 VA examination report.  In the updated assessment, C.B. concluded that "I continue to opine that the [V]eteran's credible service-connected anxiety, NOS at least as likely as not alone prevented him from securing and following his own or any other substantially gainful employment."  

Upon review of the record, the Board concludes that there is an approximate balance of positive and negative evidence as to the question of whether the Veteran's is unable to secure or follow a substantially gainful occupation as a result of his service-connected anxiety disorder.  When there is an approximate balance of positive and negative evidence, the Board must resolve such reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  As such, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).



ORDER

Entitlement to a TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.

REMAND

In the October 2014 Board remand, a VA examination was ordered "to ascertain the existence and etiology of [the Veteran's] claimed sleep disorder."  The remand directives stated that "[t]he claims file should be made available for review, and the examination report should reflect that such review occurred."  The Veteran was afforded the requested examination in December 2014.  While the VA examination report noted that VA treatment records were reviewed, it was noted that "the Veteran's VA claims file (hard copy paper C-file)" was not reviewed.  Notably, potentially relevant private treatment records are located in the paper claims file.  As such, remand is required to allow the December 2014 VA examiner (or a suitable substitute) to review the claims file and provide an addendum opinion addressing whether such review alters the opinion previously provided in the December 2014 VA examination report with respect to the Veteran's claimed sleep disorder.  

Finally, it appears that the VA treatment records of record are not complete.  The most recent VA treatment records (in VBMS) are dated from August 2011 to July 2014, but appear to be limited to mental health records only.  As such, on remand, all outstanding VA treatment records dating from May 2011 must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include all VA treatment records dating from May 2011 forward.

2.  After completion of the directive above, obtain an addendum opinion from the examiner who conducted the December 2014 VA examination.  If that examiner is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

After review of the claims folder, the medical professional must provide an addendum opinion that addresses whether such review alters the opinion previously provided in the December 2014 VA examination report with respect to the Veteran's claimed sleep disorder.  

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


